DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 5/3/2021 has been entered. In the amendment, Applicant amended claims 1, 11, 18 and 20-22. Currently claims 1-23 are pending.

Claim Objections
Claims 9 and 22 are objected to because of the following informalities: “the tension adjuster is configured apply tension” should be changed to “the tension adjuster is configured to apply tension”.  Appropriate correction is required.

Claims 12-15 are objected to because of the following informalities: “based on part on the motion signal” (emphasis added) should be changed to “based in part on the motion signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0056601).
Regarding claim 1, Lee teaches a head-mounted device (Figs. 1-5: head-mounted display of first embodiment; Figs. 7-8: head-mounted display of second embodiment; Figs. 9-10: head-mounted display of third embodiment; Figs. 11-12: head-mounted display of fourth embodiment; Figs. 13-15: head-mounted display of fifth embodiment; Figs. 16-18: head-mounted display of sixth embodiment; Figs. 19-20: head-mounted display of seventh embodiment; Figs. 21- 24: head-mounted display of eighth embodiment), comprising: 
a device housing (Figs. 1-2, 13-14, 16-17, 20-21 and 23: case 2 in first embodiment); 
a support structure (Figs. 1-2, 13-14, 16-17, 20-21 and 23: support legs 3 including left leg 3A and right leg 3B) that is connected to the device housing to support the device housing with respect to a user; 
a display device (Figs. 1-2, 13-14, 16-17, 20-21 and 23: display modules 1) that is connected to the device housing to display content; 
an optical system (Figs. 1-2, 13-14, 16-17, 20-21 and 23: each of display modules 1 is an optical system) that is associated with the display device; 
sensors (Fig. 6: acceleration sensor 6 and gyro sensor 7) that generate sensor output signals ([0101]; [0109]; [0113]-[0114]; Examiner’s Note: “sensor output signals” interpreted as head motion change signals); 
a tension controller (Fig. 6: controller 8) that determines a tensioning command based on the sensor output signals ([0113]-[0118]: “tensioning command” interpreted as commands for implementing adjuster 5 in either normal mode or pressing mode); and 
a tension adjuster (Figs. 1-2, 4-24: load adjuster 5 and/or nose pad 22) that applies tension to the user according to the tensioning command (Figs. 4-5, 7-18, 20-24; [0082]: tensioning command is provided by controller 8) in order to restrain motion of the device housing with respect to the user.

Regarding claim 2, Lee further teaches the head-mounted device of claim 1, wherein the support structure includes temple portions (Figs. 13-14 and 16-18: rotatable support legs 3) that are pivotable with respect to the device housing and the tension adjuster includes an active tensioning component (Fig. 15: motor 82; Fig. 18: actuator 92) that is configured to cause pivoting of the temple portions with respect to the device housing in accordance with the tensioning command.

Regarding claim 3, Lee further teaches the head-mounted device of claim 2, wherein the active tensioning component includes an electric motor (Fig. 15: motor 82).

Regarding claim 4, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes a passive tensioning component (Figs. 4-5, 7-12: deformation part 52).

Regarding claim 5, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes a contact pad (Figs. 1-2, 4-5, 7-12: deformation part 52 and/or nose pad 22) and an actuator (Figs. 4-5, 7-12: motor 62) that is connected to the contact pad to apply tension by movement of the contact pad (Examiner’s Note: deformation part 52 is directly connected to motor 62 and nose pad 22 is indirectly connected to motor 62; fitting adjustment resulting from operation of motor 62 causes not only movement of deformation 52 but also movement of nose pad 22 inherently).

Regarding claim 6, Lee further teaches the head-mounted device of claim 5, wherein the contact pad is a nose pad that is configured to engage a nose of a user (Figs. 1-2: nose pad 22 engaging a nose of a user).

Regarding claim 7, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes deployable contact features (Figs. 4-5, 7-12: deformation part 52; Figs. 17-18: push load 94; Figs. 19-20: seating pad 114; Figs. 22-23: moving load 222) that are movable between a retracted position (Figs. 4, 7, 9, 11, 13-14, 16-17, 21) and an extended position (Figs. 5, 8, 10, 12-14, 16-17, 23).

Regarding claim 8, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes a hook portion (Figs. 21-24: moving leg 210) that is configured to engage an ear of a user, the hook portion is connected to the support structure (Figs. 21-24: connection leg 220) by a motorized hinge (Fig. 22: actuator 220 and push load 222 collectively forming motorized hinge) and the tension adjuster is configured to apply tension by causing movement of the hook portion using the motorized hinge.

Regarding claim 9, Lee further teaches the head-mounted device of claim 1, wherein the tension adjuster includes an actuator (Figs. 22 and 24: actuator 220) and a mass (Figs. 22 and 24: push load 222), and the tension adjuster is configured apply tension by moving the mass using the actuator (Figs. 22-24).

Regarding claim 10, Lee further teaches the head-mounted device of claim 1, wherein the support structure includes temple portions (Figs. 1-2, 4-5 and 7-12: adjusters 5 are some temple portions because of their locations) and the tension adjuster is configured to apply tension by causing the temple portions to move between normal positions (Figs. 4, 7, 9 and 11) and curved positions (Figs. 5, 8, 10 and 12).

Allowable Subject Matter
Claims 11, 16-21 and 23 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitations concerning use of sensed user behavior profile for motion prediction to determine tensioning command, i.e., the claimed tension controller configured to 
“determine a user behavior profile using the sensor output signals, wherein the user behavior profile includes information that describes observed states over an extended time period, 
determine a motion prediction based on the sensor output signals and the user behavior profile, and 
determine a tensioning command based on the motion prediction”. 
In the exemplary closest prior art, which is cited for rejection to claims 1-10, Lee does not teach the differentiating limitations. In the related art, Aghara (US 2018/0046147) teaches in paras. [0029], [0034], [0058]-[0060] using user’s profile for HMD fitting adjustment. However, the use of user’s profile in Aghara’s technique is pre-stored or stored, not from on-site sensing result and no motion prediction is employed in order to achieve automatic fitting adjustment. That is to say, Aghara does not cure the deficiency in Lee’s technique to achieve the differentiating limitations. It is rendered not obvious to further modify the technique of Lee to achieve the differentiating limitations.
Claim 16 is allowed because it depend on claim 11.
Claim 17 is allowed for substantially the same rationale applied to claim 11.
Claims 18-21 and 23 are allowed because they depend on claim 17.

Claims 12-14 and 22 are objected to as including minor informalities indicated above, but would be allowable if amended to correct the minor informalities.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 2020/0089003, made of record by Lee et al., discloses a related technique using sensor signal from a plurality of pressure sensors to automatic adjust the length of band surrounding a HMD wearer’s head.
US 2019/0324280, made of record by Yildiz et al., discloses using an adjustment actuator to achieve a desired fit of the head mounted display on the user based on the monitored strap pressure data and accepted strap pressure data, as well as the eye tracking data.
US 2017/0277254, made of record by Osman, discloses use of distributed pressure sensors to identify fitness and comfort of wearing a HMD.
US 2016/0361512, made of record by Lawrenson, discloses using actuators and cushion element on a head-mounted device to achieve automatic fitting adjustment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693